People v Bell (2021 NY Slip Op 00714)





People v Bell


2021 NY Slip Op 00714


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


797 KA 15-01724

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRASHEEN W. BELL, ALSO KNOWN AS WILLIE R., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered July 22, 2015. The judgment convicted defendant, upon a jury verdict, of conspiracy in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Bell ([appeal No. 1] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court